Exhibit 10.1
 
Confidential
 


CONSULTING SERVICES AGREEMENT
 
This Consulting Services Agreement (the “Agreement”) is effective May 10, 2010
(the "Effective Date"), by and between:


 
GWENDOLYN FYFE, M.D.
 
 
 
 
and
 
Pharmacyclics, Inc.
995 East Arques Avenue
Sunnyvale, CA  94085-4521
 
an Individual
(hereinafter "Consultant")
 
a Delaware corporation,
(hereinafter "Pharmacyclics").





Consultant and Pharmacyclics hereby agree as follows:


1.
This Agreement relates to Consultant providing services as a consultant to
Pharmacyclics with the title of Special Advisor to the Chief Executive Officer
of Pharmacyclics.   In such consulting role, Consultant shall provide such
professional services specifically agreed upon by Consultant and the Chief
Executive Officer.

 
2.
Pharmacyclics will retain Consultant commencing as of the Effective Date and
continuing until such time as either party elects to terminate this Agreement as
provided in Section 15 below, or the parties mutually agree that Consultant
shall become an employee of Pharmacyclics. Within five (5) business days
following expiration or termination of this Agreement (other than due to
Consultant becoming an employee of Pharmacyclics), Consultant will promptly
return to Pharmacyclics any equipment provided by Pharmacyclics to Consultant
for performing services under this Agreement, including but not limited to, the
building access key.

 
3.
For Consultant's services and all other obligations assumed by Consultant
hereunder, Pharmacyclics agrees to pay and Consultant agrees to accept
compensation at the rate of Twenty-Five Thousand Dollars ($25,000.00) per month
for twenty (20) hours per week, for the time actually spent by Consultant in
performing services or in business travel as requested by Pharmacyclics pursuant
to this Agreement, provided that on a quarterly basis, Pharmacyclics shall pay
Consultant an additional fee of $312.50 for each hour performed by Consultant in
excess of 240 hours in the immediately preceding calendar quarter based on the
itemized statement as provided at the end of this Section 3.  Pharmacyclics will
provide Consultant, on an as needed basis, with appropriate on site space and
furnish the necessary equipment for Consultant to perform her services for
Pharmacyclics.  Pharmacyclics will also reimburse Consultant for reasonable,
documented, authorized travel and out-of-pocket expenses.  Original receipts for
expenses above Twenty-Five Dollars ($25.00) incurred in performing services
under this Agreement will be submitted to Pharmacyclics by Consultant.  Travel
will be in accordance with Pharmacyclics’ Travel Policy (copy provided upon
request) except as otherwise approved by the Chief Executive Officer. In
addition the parties agree to an option agreement which currently is presented
to the Compensation Committee for approval. The maximum compensation payable,
excluding travel and other expenses, under this Agreement for services performed
by Consultant over the duration of this Agreement and pursuant to this Agreement
is Twenty-Five Thousand ($25,000) per month, plus additional compensation at the
rate of $312.50 per hour in excess of 240 hours per quarter as invoiced by
Consultant to the Company.  At the end of each calendar month in which
Consultant has rendered services requested by Pharmacyclics under this
Agreement, Consultant will submit an itemized statement of time and expenses
devoted to such services.

 
In order for Consultant to perform those services as noted in Paragraph 1 above,
Pharmacyclics will provide Consultant with a laptop computer,  Serial
No.  LR-AFY37, appropriate software and a Pharmacyclics email
account.  Pharmacyclics’ IT Department shall provide consultant with a secure
method for electronic communication with Pharmacyclics to enable Consultant to
electronically transfer data required to provide services under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Consulting Services Agreement
Page 2
 
Consultant agrees to the following:
 
 
-
the laptop and software provided by Pharmacyclics will be exclusively used by
Consultant solely for the performance of those services as noted in Paragraph 1
above;

 
 
-
laptop being provided is installed with the appropriate software, any
installation of additional software will be performed by Pharmacyclics’
employees at its principal place of business;

 
 
-
programs shall not be modified as to their set-up or configuration by Consultant
in any way;

 
 
-
use of these programs shall continue as long as the Consultant is employed by
Pharmacyclics; and

 
 
-
no person other than Consultant shall or have knowledge of any user names or
passwords used to access the Pharmacyclics network, nor shall Consultant share
access to the VPN software with any other users.”

 
4.
Prior to the Effective Date, Consultant provided consulting services to
Pharmacyclics from April 10, 2010 through May 10, 2010. All term of this
Agreement apply for that period as well.  Pharmacyclics and Consultant agreed
that Pharmacyclics would compensate Consultant for such service at the rate of
Four Hundred and Fifty Dollars ($450.00) per hour for actual time spent by
Consultant in providing services.  In addition, Pharmacyclics agrees to pay
Consultant for travel and other expenses. Original receipts for expenses above
Twenty-Five Dollars ($25.00) incurred in performing services under this
Agreement will be submitted to Pharmacyclics by Consultant.  In addition,
Pharmacyclics shall reimburse Consultant for the actual tax and other
professional fees payable by Consultant in connection with the preparation of
this Agreement in an amount not to exceed $800.

 
5.
It will be Consultant's sole obligation to report all compensation for services
received by Consultant from Pharmacyclics to the appropriate federal, state and
local tax authorities as where applicable.  To the extent required by applicable
federal, state and local laws or regulations, Pharmacyclics will also report
and/or withhold from, payments made to Consultant under this Agreement.  Please
provide the taxpayer identification number for Consultant in the space provided
below.

 
Upon request, Consultant agrees to provide Pharmacyclics supporting
documentation of all employment taxes due with respect to the compensation
payable to Consultant hereunder.  If it is later determined that compensation
payable hereunder is “employee wages” subject to payroll and employment taxes,
the amount of compensation owed hereunder shall be reduced by an amount equal to
the payroll and employment taxes which Pharmacyclics is required to pay with
respect to such compensation.  In addition, in the event that a later
determination that such payment is “employee wages” would entitle Consultant or
its agents to participate in any benefit plan maintained by Pharmacyclics,
Consultant hereby elects not to participate in any such benefit plan.
 
6.
Pharmacyclics’ liaison for the direction of Consultant’s services will be Robert
W. Duggan, Chairman and CEO or such other person as Pharmacyclics may later
designate.  All communications, reports and itemized statements should be
directed to such individual at Pharmacyclics, Inc., 995 East Arques Avenue,
Sunnyvale, California 94085-4521.

 
7.
In order to facilitate Consultant’s services under this Agreement, it may be
necessary for Pharmacyclics to disclose certain data and other proprietary or
confidential information to Consultant (including without limitation proprietary
or confidential information of third parties disclosed to Pharmacyclics by third
parties), and/or to provide Consultant with samples, which, together with any
information generated by Consultant in performing Consultant’s services for
Pharmacyclics hereunder (collectively, “Proprietary Information”), Consultant
agrees to retain in strict confidence and not to disclose or transfer to any
party other than as authorized in writing by Pharmacyclics.   Consultant further
agrees not to use any Proprietary Information for any purposes other than those
of this Agreement.  Consultant represents and warrants that all of its
employees, contractors and agents that will have access to any Proprietary
Information are subject to written obligations of confidentiality and non-use
with respect to such Proprietary Information at least as restrictive as those
set forth herein.  Upon completion of Consultant’s services hereunder,
Consultant will return all tangible forms of Proprietary Information in its
possession to Pharmacyclics, unless directed otherwise by Pharmacyclics.  These
obligations of confidentiality and non-use will survive the expiration or
termination of this Agreement, but will not apply to any information that:

 
 
 

--------------------------------------------------------------------------------

 
Consulting Services Agreement
Page 3
 
 
(a)
was previously known to Consultant from a source other than Pharmacyclics as
evidenced by Consultant’s written records,

 
 
(b)
is lawfully obtained by Consultant from a source independent of Pharmacyclics,
without breach of an obligation of confidentiality, or

 
 
(c)
is now or becomes public knowledge other than by breach of this Agreement.

 
Nothing in this Section shall prevent Consultant from disclosing Proprietary
Information that is required by legal process to be disclosed by order of a
court, government agency or the like having competent jurisdiction, provided
that Consultant first notifies Pharmacyclics in writing, discloses only such
portion of the Proprietary Information as is required to be so disclosed and
cooperates with Pharmacyclics in seeking protective order(s) or injunctive
relief to protect the confidentiality of such Proprietary Information.
 
8.
Consultant’s confidentiality, non-use and other obligations under this Agreement
will survive for ten (10) years following any expiration or termination of this
Agreement.

 
9.
Consultant understands and acknowledges that the United States securities laws
prohibit any person who has material non-public (“inside”) information about a
company from purchasing or selling securities of such company, and prohibits
communicating such information to any other person under circumstances where it
is reasonably foreseeable that such person is likely to purchase or sell
securities of such company.  Consultant further acknowledges that Pharmacyclics’
Proprietary Information can constitute such material non-public information.

 
10.
Any and all information, data, results, materials, writings, documentation,
processes, templates, surveys, forms, inventions and discoveries, whether or not
patentable or copyrightable, made by or on behalf of Consultant individually or
in conjunction with others, as a result of services rendered under this
Agreement, and all intellectual property rights therein and thereto
(collectively, “Intellectual Property”) will be the sole and absolute property
of Pharmacyclics, and Consultant hereby assigns all right, title, and interest
in and to the Intellectual Property to Pharmacyclics.  Without limiting the
generality of the foregoing, Pharmacyclics will have the unrestricted right to
use, reproduce, modify, distribute, display and make derivative works of all
writings, documents and results generated under or otherwise resulting from this
Agreement, whether in written, graphic, electronic or other media. Consultant
will promptly disclose to Pharmacyclics any and all Intellectual Property. At
Pharmacyclics’ request, and without further compensation, Consultant will
undertake all further actions required to perfect Pharmacyclics’ title to, and
enjoyment of, the Intellectual Property, at Pharmacyclics’ expense.

 
 
 

--------------------------------------------------------------------------------

 
Consulting Services Agreement
Page 4
 
11.
Consultant agrees not to publish or otherwise disclose information, data,
results, etc. that they received or developed pursuant to this Agreement
regardless of whether the information, data, results, etc. constitute as
Pharmacyclics’ Proprietary Information.

 
12.
Consultant represents and warrants that (a) this Agreement does not conflict
with Consultant's duties and obligations under any other agreement to which
Consultant is a party; (b) Consultant is free to provide any and all information
and materials that Consultant will furnish to Pharmacyclics in connection with
its services; (c) Consultant has not been “debarred” by the United States Food
and Drug Administration (“FDA”), nor have debarment proceedings been commenced
against Consultant, nor will Consultant use in any capacity the services of any
person debarred by FDA in performing under this Agreement; (d) Consultant’s
performance under this Agreement will conform with all applicable industry
standards and federal, state and local laws, rules and regulations; and (e) all
employees, agents and contractors of Consultant that perform any services under
this Agreement are under a written obligation to assign any and all right, title
and interest in any Intellectual Property to Consultant.  Consultant will
promptly inform Pharmacyclics in writing should any conflict or possible
conflict of duties and obligations arise, or of any debarment, or the
commencement of any debarment or like proceedings against Consultant during the
term of this Agreement.

 
13.
Consultant's status with Pharmacyclics will be, at all times during the term of
this Agreement, that of an independent contractor.  Consultant is not a
Pharmacyclics employee and is not entitled to participate in any of
Pharmacyclics’ benefits or insurance programs (including, but not limited to,
stock options, paid holidays, paid time off, retirement plans, health, worker’s
compensation and unemployment insurance).  Consultant will, to the extent
applicable, maintain worker’s compensation insurance covering Consultant and/or
Consultant’s employees providing services hereunder, and upon request, provide a
certificate of such insurance coverage to Pharmacyclics.

 
14.
Nothing in this Agreement will be construed to give Consultant the power or
authority to act or make representations for, or on behalf of, or to bind or
commit Pharmacyclics.  Accordingly, Consultant agrees not to use or refer to the
name of Pharmacyclics, particularly in connection with or suggesting the
endorsement of any products or services, in any public statements, promotion or
advertising, whether verbal or written, including, but not limited to
shareholder reports, prospectuses, communications with stock market analysts,
press releases or other communications with the media, without Pharmacyclics’
written permission, which written permission will not be unreasonably withheld.

 
15.
Either party may terminate this Agreement by thirty (30) days written
notice.  In the event of such termination, Pharmacyclics will pay Consultant for
an additional 30 days of service and any outstanding amounts due for services
satisfactorily performed, and will reimburse Consultant for all actual,
documented out-of-pocket costs reasonably incurred by Consultant prior to such
termination.  Consultant’s consulting services shall be deemed to end 90 days
after notice after such written notice but shall not require further cash
payments except as provided above in this Section 15.

 
16.
This Agreement is personal to Consultant and may not be assigned transferred or
subcontracted without Pharmacyclics’ written consent.

 
Pharmacyclics may assign or transfer this Agreement or any rights or obligations
hereunder without the prior written consent of Consultant when such assignment
is to a successor-in-interest to substantially all of the business assets of
such party to which this Agreement relates, whether in a merger, sale of stock,
sale of assets or other transaction.  Any permitted successor or assignee of
rights and/or obligation hereunder will, in a writing to the other party,
expressly assume performance of such rights and/or obligations.
 
 
 

--------------------------------------------------------------------------------

 
Consulting Services Agreement
Page 5
 

 
Any assignment or attempted assignment by either party in violation of the terms
of this Section will be null and void and of no legal effect.  This Agreement
will be binding upon and will inure to the benefit of each party’s
successors-in-interest and permitted assigns.

 
17.
The parties agree that the existence of this Agreement and the contents shall
not be disclosed by either party without the prior written consent of the other
party.

 
18.
In order to avoid the potential for conflicts of interest, Consultant, if
currently employed, agrees to inform his or her current employer that Consultant
is rendering services to Pharmacyclics in exchange for compensation.  Consultant
will notify Pharmacyclics immediately in writing of any objection such employer
may have to the arrangement set forth in this Agreement.  Pharmacyclics reserves
the right to terminate this Agreement upon written notice in the event of any
potential or actual conflicts of interest.

 
19.
Pharmacyclics agrees indemnify, hold harmless and pay for the defense and
liabilities imposed on Consultant as a result of any and all claims arising from
or in connection with Consultant’s consulting services under this Agreement.

 
20.
Paragraphs 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 12, 13, 16, 17, 18, 19, 20 and 21will
survive any termination of this Agreement.  Termination of this Agreement will
not affect any accrued rights, liabilities or obligations of either party.

 
20.
This Agreement sets forth the entire agreement of the parties with respect to
the subject matter hereof, and there are no other agreements or understandings,
verbal or written, between the parties.  The terms of this Agreement can be
modified only by the mutual written agreement of the parties.  Any waiver of any
right or obligation hereunder may only be made in writing, and will be effective
only as to the circumstance or period referenced in such writing.  This
Agreement will not be strictly construed against either party, irrespective of
which party is deemed to have drafted the provision at issue.  If any provision
of this Agreement is found to be unenforceable or invalid, such unenforceability
or invalidity will not render this Agreement unenforceable or invalid as a
whole, and such provision will be changed and interpreted so as to best
accomplish the objectives of such provision within the limits of applicable
law.  This Agreement will be interpreted and enforced in accordance with the
laws of California, notwithstanding the choice of law principles of California
or those of any other jurisdiction.  This Agreement may be executed in two or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.  The parties agree that
delivery of an executed counterpart signature hereof by facsimile transmission,
by electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.


 


This section intentionally left blank.
 
 
 

--------------------------------------------------------------------------------

 
Consulting Services Agreement
Page 6
 
IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Effective Date.


CONSULTANT
 
PHARMACYCLICS, INC.
                 
By:
/s/ Gwendolyn Fyfe, M.D.
 
By:
/s/ Robert W. Duggan
         
Robert W. Duggan
Print Name:
Gwendolyn Fyfe, M.D.
     
Chairman & CEO
                 
Date:
             
Date
                     
Tax ID No.
         




